Filed:   February 8, 2011

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2259
                         (1:84-cv-04409-JFM)


L.J.,

                 Plaintiff – Appellee,

          v.

BRIAN WILBON; BALTIMORE CITY DEPARTMENT OF SOCIAL SERVICES;
MARYLAND DEPARTMENT OF HUMAN RESOURCES,

                 Defendants – Appellants,

          and

BRENDA DONALD,

                 Defendant.



                              O R D E R


          The Court amends its opinion filed January 26, 2011,

as follows:

          On page 8, footnote 3, lines 11 and 12 -- the name

“McGwire” is replaced with the name “McGrath.”

                                         For the Court – By Direction


                                             /s/ Patricia S. Connor
                                                       Clerk
                       PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


L.J.,                                  
                 Plaintiff-Appellee,
                v.
BRIAN WILBON; BALTIMORE CITY
DEPARTMENT OF SOCIAL SERVICES;
MARYLAND DEPARTMENT OF HUMAN
RESOURCES,
                                            No. 09-2259

           Defendants-Appellants,
              and
BRENDA DONALD,
                      Defendant.
                                       
        Appeal from the United States District Court
         for the District of Maryland, at Baltimore.
              J. Frederick Motz, District Judge.
                    (1:84-cv-04409-JFM)

                 Argued: October 27, 2010

                 Decided: January 26, 2011

     Before KING and DUNCAN, Circuit Judges, and
     Bobby R. BALDOCK, Senior Circuit Judge of the
    United States Court of Appeals for the Tenth Circuit,
                   sitting by designation.
2                        L.J. v. WILBON
Affirmed by published opinion. Judge Duncan wrote the opin-
ion, in which Judge King and Senior Judge Baldock con-
curred.


                          COUNSEL

ARGUED: Julia Doyle Bernhardt, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellants. Mitchell Y. Mirviss, VENABLE,
LLP, Baltimore, Maryland, for Appellee. ON BRIEF: Doug-
las F. Gansler, Attorney General, John B. Howard, Jr., Deputy
Attorney General, David E. Beller, Assistant Attorney Gen-
eral, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellants. Rhonda B.
Lipkin, PUBLIC JUSTICE CENTER, INC., Baltimore, Mary-
land, for Appellee.


                          OPINION

DUNCAN, Circuit Judge:

   This is an appeal from the denial of a motion under Federal
Rule of Civil Procedure 60(b)(5) to vacate a 1988 consent
decree and from the entry of a subsequent modified decree.
Both decrees were designed to reform the Baltimore, Mary-
land foster care system. The appeal is based on allegations
that changes in the law brought about by Supreme Court deci-
sions have eliminated the legal bases for the decrees. We
affirm the well-reasoned decision of the district court.

                               I.

   The parties to this appeal have a lengthy history together,
an understanding of which is essential to a consideration of
the issues presented. In 1984, Appellees, a class of foster chil-
                             L.J. v. WILBON                                3
dren in the care and custody of the Baltimore City Department
of Social Services ("BCDSS"), brought a civil rights action
pursuant to 42 U.S.C. § 1983 against BCDSS and numerous
city and state foster care officials and personnel
("Appellants"). The complaint alleged that Appellants’ mis-
management of the Baltimore foster care program resulted in
the children suffering physical abuse, sexual abuse, medical
neglect, and otherwise being subjected to dangerous living
conditions. It further asserted that Appellants’ actions and
failings violated Appellees’ rights under the Adoption Assis-
tance and Child Welfare Act of 1980 ("AACWA"), 42 U.S.C.
§ 620 et seq., and the Due Process Clause of the Fourteenth
Amendment to the United States Constitution. The action
sought equitable relief and monetary damages.

   In 1987, after conducting extensive discovery that included
a random sampling review of BCDSS foster care records,
Appellees filed a motion for a preliminary injunction. The
motion alleged that class members were at risk of suffering
irreparable harm caused by abuse and neglect, inadequate
medical care, and the placement of certain children in unli-
censed homes, where they were not provided regular foster
care services. The motion also alleged that BCDSS had failed
to "undertake adequate and effective measures to address
deficiencies in the [foster care] system" revealed by the
BCDSS’s own review of its services. L.J. v. Massinga, 699 F.
Supp. 508, 529 (D. Md. 1988) ("L.J. III").1 BCDSS’s review,
which was conducted by a group that became known as the
Harris Task Force, had uncovered numerous problems. These
included a shortage of foster care homes, insufficient staff,
poor training, and a general absence of adequate safeguards
  1
     The district court’s 1987 order on the preliminary injunction ("L.J. I")
was not included in the federal supplement nor published electronically.
However, the district court’s 1988 order approving the consent decree
("L.J. III") included the text of the 1987 preliminary injunction order as
an attachment. Therefore references in this opinion to the 1987 prelimi-
nary injunction order will cite to the court’s 1988 published opinion in L.J.
III.
4                         L.J. v. WILBON
and oversight to ensure the children’s safety. See id. at 533-34
(detailing the findings of the Harris Task Force).

   Following a two-week evidentiary hearing, the district
court found that Appellees had "offered sufficient evidence to
establish the existence of serious systemic deficiencies in the
Baltimore foster care system." Id. at 538. These deficiencies
included "the failure to implement policies to protect children
in foster care; the lack of an effective effort to recruit new fos-
ter homes; the licensing of questionable homes; the granting
of exceptions allowing homes that should be closed to remain
open; and the incomplete medical histories of children in fos-
ter care." Id. The district court noted that, although BCDSS
had made some efforts to respond to the problems highlighted
by the Harris Task Force, those attempts were "incomplete
and ineffective." Id. at 534. It concluded that Appellees were
"likely to suffer severe physical and emotional injury" and
that their "constitutional right to protection while in defen-
dants’ custody [was] in jeopardy." Id. at 538.

   The district court also held that Appellees had shown a
likelihood of success on the merits on both their statutory and
constitutional claims. It found that, given the magnitude of the
problems exposed during the hearing on the motion, "it
appears unlikely that defendants will be able to prove they are
in compliance" with their statutory duties. Id. at 539. It also
determined that "plaintiffs have demonstrated the existence of
a ‘special relationship’ with defendants such that plaintiffs are
owed an affirmative duty of protection by defendants" under
the Due Process Clause. Id.

   The district court granted a preliminary injunction requiring
Appellants to submit a plan for review of each foster care
home where there had been a report of maltreatment, conduct
frequent visits to all foster homes, implement measures to
improve the medical care provided to foster children, and sub-
mit reports of all new complaints of maltreatment to the juve-
                         L.J. v. WILBON                         5
nile court and to Appellees’ attorney, together with reports of
actions taken to address those complaints. Id. at 540.

   Appellants challenged the entry of the preliminary injunc-
tion before this court, alleging that they were immune to dam-
age claims under 42 U.S.C. § 1983. They argued that children
in foster care had no statutory rights that were privately
enforceable. In addition, they invoked "the principle that
immunity in the performance of discretionary duties exists
where the law governing official conduct is unsettled" and
alleged that Appellees’ constitutional rights were not "clearly
established" in a way sufficient to overcome qualified immu-
nity. L.J. v. Massinga, 838 F.2d 118, 122 (4th Cir. 1988)
("L.J. II").

   This court affirmed the entry of the preliminary injunction.
In so doing, we noted that Appellants did not "seriously"
argue "with respect to prospective relief that if plaintiffs prove
their allegations, which they have already demonstrated have
an arguably solid foundation, plaintiffs will have proven a
violation of their due process rights under the Fourteenth
Amendment." Id. However, we found that it was unnecessary
to reach the issue of Appellees’ constitutional rights because
Appellants’ "statutory duty was clear and certain and there-
fore they are not entitled to invoke the immunity defense." Id.

   We detailed a number of statutory duties including "main-
taining standards for foster family homes and child care," 42
U.S.C. § 671(a)(10), "implementation and operation of ‘a case
review system’" for each child, id. at §§ 627(a)(2)(B),
671(a)(16), and reporting to law enforcement any suspicion of
abuse, neglect, or exploitation in the placement home or insti-
tution, id. § 671(a)(9). L.J. II, 838 F.2d at 122-23. We held
that the "statutory provisions spell out a standard of conduct,
and as a corollary rights in plaintiffs, which plaintiffs have
alleged have been denied." Id. at 123. We further noted that
although "the statutes are largely statutes relating to appropri-
6                         L.J. v. WILBON
ations . . . they are privately enforceable under 42 U.S.C.
§ 1983." Id. We therefore upheld the injunction.

   Following our affirmance of the preliminary injunction, the
parties engaged in six weeks of settlement negotiations. The
negotiations produced a proposed consent decree intended "to
settle and resolve all claims for declaratory relief and equita-
ble relief, including injunctive relief." L.J. III, 699 F. Supp. at
518-19. The district court described the decree as follows:

    The consent decree that embodies the settlement
    retains substantially those measures ordered by the
    [district] court as preliminary injunctive relief. It also
    seeks to make substantial improvements in several
    aspects of the foster care system including placing
    limits on the number of cases a worker may be
    responsible for, improving the system for providing
    medical treatment to foster children, providing assis-
    tance to natural parents that would allow children to
    remain with them thereby avoiding foster care where
    possible, and providing for a continuum of appropri-
    ate foster care placements including the recruitment
    of new foster homes. Different improvements are to
    be implemented at different times; however, all
    improvements are to be made within two years.

Id. at 511.

   After a thorough review of its provisions, the district court
found that "if properly implemented, the consent decree will
result in substantial and needed improvements in Baltimore’s
foster care system, and is adequate to protect the interests of
these plaintiffs." Id. at 515. As a result, it held the decree to
be "fair, reasonable, adequate and deserving of approval." Id.
at 518.

  For the first few years, Appellants’ periodic reports to the
court indicated substantial compliance with the consent
                            L.J. v. WILBON                              7
decree requirements.2 In 2002, however, Maryland’s Depart-
ment of Legislative Services ("DLS") conducted an audit of
BCDSS foster care services and identified a number of defi-
ciencies. These included inadequate security checks for foster
placements, inadequate health care for the children, and no
school attendance records for many of the children. Appellees
then conducted their own investigation, which revealed a
number of alleged inaccuracies in BCDSS’s compliance
reports to the court. When these inaccuracies came to light,
Maryland’s General Assembly asked DLS to address the reli-
ability of Appellants’ compliance data. DLS found that "the
reliability of the data underlying the reported measures tested
was questionable with several being judged unreliable." S.J.A.
170. Following the DLS review, BCDSS began addressing a
number of the reporting problems. Their subsequent reports
showed several areas where the decree requirements were not
being met.

   Over the next few years, the number of available foster
homes fell sharply. As a result, BCDSS began using its
offices as emergency shelters. In 2005 Appellees became
aware that Appellants were using an office building located
on Gay Street in Baltimore as an overnight shelter. Appellees’
investigation of this shelter revealed disturbing conditions,
with children sleeping on the floor, unable to shower or
change clothes, and subsisting on a diet of fast food. The
investigation also revealed that some of the children with
health problems were placed at risk by the precarious living
conditions at the shelter.

   In December 2005, Appellees informed Appellants that
they intended to take action to address BCDSS’s lack of com-
pliance with the consent decree. In February 2006, Appellees
  2
    In 1991 the parties modified the consent decree to extend its applica-
tion to foster care cases in which children were placed with family mem-
bers.
8                             L.J. v. WILBON
and Appellants began negotiations on potential changes to the
decree which continued over the next year.

   In March 2007, Brenda Donald was appointed as the new
secretary of the Maryland Department of Human Resources
and began implementing numerous reforms to the foster care
system.3 She also became involved in the consent decree
negotiations, and agreed to a number of measures that would
allow Appellees’ counsel to monitor and assess the foster care
system. However, she rejected Appellees’ proposal to estab-
lish an independent monitor within the Governor’s office to
oversee the foster care system. This disagreement brought
negotiations to a standstill. As a result, Appellees filed a
memorandum with the district court detailing numerous alle-
gations of Appellants’ noncompliance with the 1988 decree.
These included several examples of mistreatment of children
in foster care as well as general allegations of inadequate
health care and educational services.

   3These reforms included the implementation of the "Place Matters" ini-
tiative, designed to reduce the number of children in out-of-home place-
ments, increase the percentage of placement in family settings, and reduce
the number of children in group homes. The initiative has resulted in sig-
nificant advances toward those goals. Secretary Donald also ordered a
case-by-case review of all children in BCDSS care, designed to identify
barriers to permanent placements for each child.
   Secretary Donald further implemented the "Baltimore Rebuild"
program, designed to create substantial management capacity and leadership
within BCDSS. As part of this initiative, she replaced the management team
of BCDSS and appointed a new director, Molly McGrath. During McGrath’s
tenure, BCDSS has increased staff, reformed staff supervision, and created a
number of new specialized senior staff positions, including medical director
and educational director. Since 2007, BCDSS has also increased the use of a
decision-making model that involves a foster child’s family, made reforms in
case-worker visits, and reduced the backlog of cases involving the termination
of parental rights.
   Although Appellants highlight the progress that has resulted from these
reforms, they do not allege that such progress has rendered the decree un-
necessary.
                          L.J. v. WILBON                          9
   The district court scheduled a contempt hearing for Sep-
tember 2008. Five days before the hearing, Appellants filed a
report admitting to numerous instances of noncompliance
with the decree requirements, and stating: "the analysis pro-
vided in this report suggests several areas that need our urgent
attention in the immediate future." J.A. 419. However, it
expressed hope that the next report would "show measurable
improvements in these critical areas." Id. During the subse-
quent contempt hearing, Appellants approached Appellees
and offered to negotiate a "compliance and exit plan" that
would "require verifiable data for the showing of compliance
and exit." Id. at 479. The hearing was postponed pending such
negotiations.

   In June 2009, the parties reached a final agreement and
jointly moved for judicial approval. The joint motion stated
that the parties had "reached a comprehensive settlement of
their current disputes regarding the existing Consent Decree
and Modification that they believe is fair, reasonable, ade-
quate, and in the best interest of the Plaintiff class." Id. at 634.

   Shortly after a final agreement was reached, however,
Appellants asked the court to allow briefing on the potential
applicability of the Supreme Court’s then-recent decision in
Horne v. Flores, 129 S. Ct. 2579 (2009), which they alleged
changed the law in a way that deprived the district court of
subject matter jurisdiction to enforce the 1988 decree. The
court held a hearing during which it preliminarily approved
the 2009 decree, declaring it "not only fair" but also "com-
mendable." J.A. 721. During the hearing Secretary Donald
also described the decree as "very strong." Id. at 725. The
court decided to permit briefing on the subject matter jurisdic-
tion issue and stayed the final entry of the decree pending
such briefing.

   In September 2009, Appellants moved to vacate the 1988
decree under Federal Rule of Civil Procedure 60(b)(5), which
states that a court may vacate a judgment or an order if: "the
10                       L.J. v. WILBON
judgment has been satisfied, released or discharged; it is
based on an earlier judgment that has been reversed or
vacated; or applying it prospectively is no longer equitable."
Appellants’ motion also opposed entry of the 2009 modified
consent decree.

   The motion alleged that, in Horne, the Supreme Court held
that a court may not enforce a consent decree based on a stat-
ute that does not provide a private cause of action. They fur-
ther alleged that Horne was directly applicable to this case
because, in Suter v. Artist M., 503 U.S. 347 (1992), the
Supreme Court held that there was no private right of action
under AACWA.

   During the hearing on the motion to vacate, the district
court first rejected Appellants’ suggestion that the court
lacked subject matter jurisdiction over the case. It stated that
there was a "legitimate question" as to whether Appellees had
a right of action under Suter, and that the "existence of a legit-
imate question confer[s] subject matter jurisdiction upon [the
court]." J.A. 1212. Appellants then amended their jurisdic-
tional argument, explaining:

     We’re not saying the court lacks jurisdiction in the
     sense of the power to say what the law is. What
     we’re saying is that the court under Horne lacks . . .
     the authority to order the relief requested. . . . You
     have the jurisdiction to decide the issue.

Id. at 1217-18.

   The court rejected Appellants’ interpretation of Horne. It
instead read Horne as saying that "it is inappropriate for a fed-
eral court to grant relief in favor of the plaintiffs [if] in fact
there is nothing in the record to suggest that there might be
ongoing federal violations." Id. at 1225. The court further
found that, because there remains a "concern about violations
of federal law," there is "a continuing federal interest which
                            L.J. v. WILBON                             11
. . . is not inappropriate for [it] to continue to enforce even if
these particular plaintiffs don’t have a private right of action."4
Id. The court denied the motion to vacate the 1988 decree and
entered the 2009 decree. This appeal followed.

                                   II.

   Appellants argue that the district court erred in denying
their motion under Federal Rule of Civil Procedure 60(b)(5)
to vacate the 1988 decree based on intervening changes in
decisional law that allegedly eliminated the legal bases for the
decree. They also argue that the district court erred in entering
the 2009 modified consent decree, because it is not based on
a valid federal claim. We address each contention in turn.

   We review both the district court’s denial of Appellants’
Rule 60(b)(5) motion and its decision to enter the 2009 modi-
fied consent decree for abuse of discretion. See United States
v. North Carolina, 180 F.3d 574, 581 (4th Cir. 1999); Werner
v. Carbo, 731 F.2d 204, 206 (4th Cir. 1984). A district court
abuses its discretion only where it "has acted arbitrarily or
irrationally[,] . . . has failed to consider judicially recognized
factors constraining its exercise of discretion, or when it has
relied on erroneous factual or legal premises." United States
v. Hedgepeth, 418 F.3d 411, 419 (4th Cir. 2005) (internal cita-
tions and quotations omitted).

                                   A.

  Rule 60(b)(5) provides:

      On motion and just terms, the court may relieve a
      party or its legal representative from a final judg-
      ment [or] order . . . [if] the judgment has been satis-
      fied, released, or discharged; it is based on an earlier
  4
   The court did not reach the question of whether Appellees had a private
right of action under AACWA.
12                           L.J. v. WILBON
     judgment that has been reversed or vacated; or
     applying it prospectively is no longer equitable.

A party seeking modification of a decree as "no longer equita-
ble" has the "burden of establishing that a significant change
in circumstances warrants revision of the decree." Rufo v.
Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 383 (1992). A
party "may meet its initial burden by showing either a signifi-
cant change either in factual conditions or in law" that makes
"enforcement of the decree . . . detrimental to the public inter-
est." Id. at 384.

   Appellants argue that they are entitled to relief under Rule
60(b)(5) because applying the consent degree prospectively is
no longer equitable due to significant changes in decisional
law created by Horne and Suter.5 They allege that Horne "de-
monstrate[s] that the absence of a federal right enforceable
through a private right of action deprives a federal court of
authority to enter or enforce an injunction like the 1988
decree." Appellants’ Br. at 25. They further assert that this
change requires the court to vacate the decree because, under
the Supreme Court’s decision in Suter, "no private right of
action is authorized by the statutes on which the plaintiffs
base their claims." Id. They argue, as a result, that "no federal
claim supports . . . the 1988 decree" and that the district court
should therefore have vacated the decree. Id. at 30. For the
reasons discussed below, we find that Appellants failed to
meet their burden of showing that Horne and Suter created
changes in the law that require vacatur of the 1988 decree.6
   5
     Appellants have never alleged that the decree should be vacated
because it has been fulfilled or because it is no longer necessary. In fact,
in September 2009, the month they filed the motion to vacate, Appellants
reported data that showed several ongoing compliance problems. How-
ever, the option of seeking to have the decree vacated on the basis of com-
pliance remains available to Appellants, and we express no opinion in that
regard.
   6
     Appellants also argue that enforcement of the decree could not other-
wise be based on alleged due process violations because "this Court did
                              L.J. v. WILBON                               13
                                     1.

   Horne involved a challenge to a declaratory judgment and
related injunctions entered in an action alleging that an Ari-
zona school district was providing inadequate instruction to
English Language Learners ("ELL"). Plaintiffs in that action,
a group of ELL students, asserted that the district’s ELL pro-
gram violated the Equal Educational Opportunities Act of
1974 ("EEOA"), 20 U.S.C. § 1703(f), which requires States to
take "appropriate action to overcome language barriers" in
schools. Horne, 129 S. Ct. at 2588. In granting declaratory
judgment in favor of plaintiffs, the district court found an
EEOA violation in the school district "because the amount of
funding the State allocated for the special needs of ELL stu-
dents (ELL incremental funding) was arbitrary and not related
to the actual funding needed to cover the costs of ELL
instruction." Id. at 2589. Six years after the judgment was
entered, the Arizona state legislature passed H.B. 2064,
designed to increase ELL funding. The Arizona Superinten-
dent of Public Instruction, who was a defendant, along with
state legislators who were permitted to intervene in the case,
filed a Rule 60(b)(5) motion, alleging that H.B. 2064 created
a change in circumstances that required vacatur of the original

not address those claims, and the 1988 decree was not based on them."
Appellants’ Br. at 7 n.8. Because we find that Appellants failed to show
that the decrees lack a statutory basis, we need not address their claim that
the decree was not based on Appellees’ constitutional rights.
   We note, however, that Appellants’ argument before the district court
that Appellees’ complaint did not give rise to cognizable due process
claims, which consisted of only one footnote in a reply brief, was insuffi-
ciently developed to establish that contention below. Furthermore, the
footnote relied solely on cases that we have since held do not foreclose the
existence of a constitutional right to protection for children in foster care.
See Doe v. S.C. Dep’t of Soc. Servs., 597 F.3d 163, 174-75 (4th Cir. 2010)
(distinguishing the cases cited by Appellants and holding that, under the
Due Process Clause, states have "a duty not to make a foster care place-
ment that is deliberately indifferent to the child’s right to personal safety
and security").
14                       L.J. v. WILBON
judgment. The district court denied the motion and the Ninth
Circuit Court of Appeals affirmed.

   The Supreme Court reversed, holding that both the district
court and the Ninth Circuit had misapplied the Rule 60(b)(5)
"changed circumstances" inquiry. The Court noted that Rule
60(b)(5) permits relief from a judgment in three circum-
stances: where "[i] the judgment has been satisfied, released
or discharged; [ii] it is based on an earlier judgment that has
been reversed or vacated; or [iii] applying it prospectively is
no longer equitable." Id. at 2597 (alterations in the original).
It held that both courts erroneously focused only on the first
inquiry and failed to determine whether application of the
judgment continued to be equitable. The opinion explained
that the equity inquiry required the courts below to analyze
"whether ongoing enforcement of the original order was sup-
ported by an ongoing violation of federal law," which they
failed to do. Id. The Court then pointed to "important factual
and legal changes that may warrant the granting of relief from
the judgment" and remanded to the district court for "a proper
examination" of changed circumstances. Id. at 2600.

   The Horne opinion emphasized that the inquiry it described
was required under the "flexible approach" to Rule 60(b)(5)
that courts have been instructed to apply when reviewing
institutional reform orders. Under that flexible approach,
courts are directed to "ensure that ‘responsibility for discharg-
ing the State’s obligations is returned promptly to the State
and its officials’ when the circumstances warrant." Id. at 2595
(quoting Frew v. Hawkins, 540 U.S. 431, 442 (2004)). Fur-
thermore, the approach requires courts to "remain attentive to
the fact that ‘federal-court decrees exceed appropriate limits
if they are aimed at eliminating a condition that does not vio-
late [federal law] or does not flow from such a violation.’" Id.
(quoting Milliken v. Bradley, 433 U.S. 267, 282 (1977)).

   Appellants argue that the district court misapplied the flexi-
ble approach described in Horne by failing to vacate a decree
                         L.J. v. WILBON                       15
that was no longer equitable because it did not flow from a
violation of federal rights. According to Appellants, the
decree does not flow from a violation of federal rights
because the statute on which it is based, AACWA, does not
provide a private right of action. Appellants base their argu-
ment on a footnote in the Horne opinion, which states:

    [B]oth the District Court and the Court of Appeals
    held that HB 2064’s funding mechanism violates
    [the No Child Left Behind Act of 2001 ("NCLB")].
    . . . Whether or not HB 2064 violates [NCLB], . . .
    neither court below was empowered to decide the
    issue. As the Court of Appeals itself recognized,
    NCLB does not provide a private right of action. . . .
    "Without [statutory intent], a cause of action does
    not exist and courts may not create one, no matter
    how desirable that might be as a policy matter, or
    how compatible with the statute." Alexander v. San-
    doval, 532 U.S. 275, 286-287 (2001). Thus, NCLB
    is enforceable only by the agency charged with
    administering it.

Id. at 2598 n.6 ("Footnote 6") (internal citations omitted).
Appellants argue that Footnote 6 announced the legal princi-
ple that the court is not "‘empowered to decide the issue’ of
the violation of a federal statute or to order a remedy on that
statute where . . . the statute ‘does not provide a private cause
of action.’" Appellants’ Br. at 24. They claim that Footnote 6
established a significant change in decisional law sufficient to
support vacatur under Rule 60(b)(5).

   Because the judgment at issue in Horne was not based on
alleged violations of NCLB, Footnote 6 did not relate to the
validity of the judgment as a legal remedy. Rather, the foot-
note was a response to the holdings of the courts below con-
cluding that, because the reforms in ELL funding through
H.B. 2064 violated NCLB, those reforms could not render the
judgment unnecessary. The footnote simply explained that
16                      L.J. v. WILBON
such a consideration was not appropriate because the courts
could not entertain private allegations of noncompliance with
NCLB and therefore could not decide that issue.

   Although Appellants assert that Footnote 6 signifies a sig-
nificant change in the law sufficient to support a Rule
60(b)(5) vacatur of the decree, neither Appellants’ brief nor
Appellants’ counsel at oral argument could articulate the for-
mer state of the law that the Horne footnote allegedly
changed. This is likely because the proposition explained in
Footnote 6 is hardly novel. The Supreme Court has long held
that private plaintiffs may not bring suits to enforce statutes
that do not provide a private cause of action. In fact, the case
cited in Footnote 6, Alexander v. Sandoval, 532 U.S. 275
(2001), stands for that very proposition by holding that a
plaintiff cannot bring a disparate impact claim under § 602 of
Title VI of the Civil Rights Act of 1964 because the Act does
not provide a private right of action for such claim. See also
Gonzaga Univ. v. Doe, 536 U.S. 273, 276 (2002) (holding that
a private plaintiff may not being an action under the Family
Educational Rights and Privacy Act of 1974 because that stat-
ute does not create personal rights to enforce under 42 U.S.C.
§ 1983). Footnote 6 simply explains that the courts below
could not base their decisions on private allegations of non-
compliance with NCLB because the private plaintiffs lacked
a cause of action to bring a noncompliance challenge.

   Appellants urge us to extend the narrow legal proposition
contained in Footnote 6 to find that a court can retroactively
lose authority to enforce a decree if that decree is based on a
statute that the Supreme Court later finds not to provide a pri-
vate cause of action. Given that Footnote 6 did not address
either the actual statute upon which the judgment in the case
was based or the court’s continuing authority to enforce it,
such a holding would require a significant logical leap unsup-
ported by the footnote’s sparse language. Accordingly, we
find that Horne did not establish a change in the law sufficient
to support Appellants’ 60(b)(5) motion. At most, Horne rein-
                        L.J. v. WILBON                         17
forced the well-established principle that private plaintiffs
cannot bring a claim to enforce a statute that lacks a private
right of action.

                               2.

   Furthermore, even if we were to accept Appellants’ reading
of Footnote 6, their argument would nonetheless remain
unavailing for other reasons. Appellants allege that, under
Footnote 6, the district court here lacks authority to enforce
the decree because, pursuant to the Supreme Court’s ruling in
Suter, Appellees lack a private right of action to enforce
AACWA. We first note that Suter was issued eighteen years
ago. Rule 60(c) requires that a motion for relief under Rule
60(b)(5) be "made within a reasonable time." Therefore, even
if Suter had indeed changed the law, Appellants’ lengthy
delay in filing a motion based upon it would bring into ques-
tion the appropriateness of equitable relief.

   Perhaps more importantly, Appellants have failed to meet
the burden of showing that this court’s decision in L.J. II has
been overruled by Suter. Our holding in L.J. II that Appellees
had a private right of action to enforce the relevant provisions
of AACWA is "the law of the case" and is therefore presump-
tively controlling, absent proof to the contrary:

    The law of the case doctrine posits that when a court
    decides upon a rule of law, that decision should con-
    tinue to govern the same issues in subsequent stages
    in the same case. As a practical matter, then, once
    the decision of an appellate court establishes the law
    of the case, it must be followed in all subsequent
    proceedings in the same case in the trial court or on
    a later appeal . . . unless: (1) a subsequent trial pro-
    duces substantially different evidence, (2) control-
    ling authority has since made a contrary decision of
    law applicable to the issue, or (3) the prior decision
18                       L.J. v. WILBON
     was clearly erroneous and would work manifest
     injustice.

TFWS, Inc. v. Franchot, 572 F.3d 186, 191 (4th Cir. 2009)
(internal quotations and citations omitted). Appellants appear
to rely on the second prong of this analysis in arguing that
Suter "made a contrary decision of law" by holding that
AACWA is "unenforceable by foster children in a private
right of action." Appellants’ Br. 29. We decline to adopt
Appellants’ broad reading of Suter.

   AACWA "establishes a federal reimbursement program for
certain expenses incurred by the States in administering foster
care and adoption services." Suter, 503 U.S. at 350-51. Under
the Act, a state can be "reimbursed for a percentage of foster
care and adoption assistance payments when the State satis-
fies the requirements of the Act." Id. at 351. Suter involved
allegations that the Illinois Department of Children and Fam-
ily Services had violated AACWA’s requirements. The spe-
cific question before the Court was whether the Seventh
Circuit Court of Appeals had erred in holding "that 42 U.S.C.
§ 671(a)(15) contained an implied right of action, and that
[the plaintiffs] could enforce this section of the Act through
an action brought under § 1983 as well." Id. at 350. Suter did
not address the broader question of whether AACWA as a
whole lacked a private right of action.

  Section 671, as it existed at the time of Suter, stated in rele-
vant part:

     (a) Requisite features of State plan[.] In order for a
     State to be eligible for payments under this part, it
     shall have a plan approved by the Secretary which
     . . . (15) . . . provides that, in each case, reasonable
     efforts will be made (A) prior to the placement of a
     child in foster care, to prevent or eliminate the need
     for removal of the child from his home, and (B) to
     make it possible for the child to return to his home.
                               L.J. v. WILBON                               19
Id. at 351.7 The Suter court found that, because there were no
concrete requirements and no statutory guidance within the
AACWA "as to how ‘reasonable efforts’ are to be measured,"
the section was too vague for private enforcement. Suter, 503
U.S. at 360. The Court also noted that the Act provided mech-
anisms for the Secretary of Health and Human Services to
enforce the provision, and therefore "absence of a remedy to
private plaintiffs under § 1983 does not make the ‘reasonable
efforts’ clause a dead letter." Id. at 360-61. In addition, the
Court found that although "the Act does place a requirement
on the States, . . . that requirement only goes so far as to
ensure that the State have a plan approved by the Secretary
which contains the . . . listed features." Id. at 358.

  Although not directly at issue in the case before it, the Suter
Court also found in a footnote that the other provision on
which the plaintiffs had originally based their complaint, 42
U.S.C. § 671(a)(9), lacked a private right of action. The court
noted that the provision, which mandates reporting to the
authorities of "unsuitable homes," "is merely another feature
which the state plan must include to be approved by the Sec-
  7
   The current language is slightly different, although the differences are
not substantive. The current language states:
        In order for a State to be eligible for payments under this part
      [42 U.S.C. § 670 et seq.], it shall have a plan approved by the
      Secretary which . . .
        (15) provides that—
         (A) in determining reasonable efforts to be made with respect
      to a child, as described in this paragraph, and in making such rea-
      sonable efforts, the child’s health and safety shall be the para-
      mount concern;
         (B) except as provided in subparagraph (D), reasonable efforts
      shall be made to preserve and reunify families—(i) prior to the
      placement of a child in foster care, to prevent or eliminate the
      need for removing the child from the child’s home; and (ii) to
      make it possible for a child to safely return to the child’s home.
      42 U.S.C. § 671.
20                       L.J. v. WILBON
retary" and "does not afford a cause of action to the respon-
dents anymore than does the ‘reasonable efforts’ clause of
§ 671(a)(15)." Suter, 503 U.S. at 359 n.10.

  Following the issuance of the Suter decision, Congress
passed a law invalidating the Supreme Court’s rationale relat-
ing to the existence of a state plan. The provision states, in
part:

     In an action brought to enforce a provision of the
     Social Security Act [42 U.S.C. § 301 et seq.], such
     provision is not to be deemed unenforceable because
     of its inclusion in a section of the Act requiring a
     State plan or specifying the required contents of a
     State plan. This section is not intended to limit or
     expand the grounds for determining the availability
     of private actions to enforce State plan requirements
     other than by overturning any such grounds applied
     in Suter v. Artist M., 112 S. Ct. 1360 . . . [T]his sec-
     tion is not intended to alter the holding in Suter v.
     Artist M. that section 471(a)(15) of the Act [42
     U.S.C. § 671(a)(15)] is not enforceable in a private
     right of action.

42 U.S.C. § 1320a-2. Therefore, although Congress did not
overrule Suter, see White by White v. Chambliss, 112 F.3d
731, 739 n.4 (4th Cir. 1997), it made clear that the inclusion
of a requirement as part of a state plan was not sufficient to
render that requirement unenforceable by private action.

   Appellants’ argument that Suter stands for the proposition
that no AACWA provisions are enforceable by a private party
is unavailing. Whether a plaintiff has a right to bring an action
under a particular provision of AACWA requires a section-
specific inquiry. See Blessing v. Freestone, 520 U.S. 329, 342
(1997) ("[I]t is impossible to determine whether Title IV-D,
as an undifferentiated whole, gives rise to undefined ‘rights.’
Only when the complaint is broken down into manageable
                             L.J. v. WILBON                               21
analytic bites can a court ascertain whether each separate
claim satisfies the various criteria we have set forth for deter-
mining whether a federal statute creates rights."). The fact that
Suter found no private right of action under § 671(a)(15) and
§ 671(a)(9) does not void our holding in L.J. II that the rights
asserted by plaintiffs under § 671(a)(16) are privately enforce-
able under 42 U.S.C. § 1983.8 See L.J. II, 838 F.2d at 123.

   Section 671(a)(16) provides that the state:

     shall have a plan approved by the Secretary which
     . . . provides for the development of a case plan (as
     defined in . . . [42 U.S.C. § 675(1)]) for each child
     receiving foster care maintenance payments under
     the State plan and provides for a case review system
     which meets the requirements described in . . . [42
     U.S.C. § 675(5)(B)] with respect to each such child.

Sections 675(1) and 675(5)(B), in turn, provide concrete
requirements for the content and timing of the case plans and
case review systems.

    Appellants argue that this "lone provision cannot support
. . . the wide-ranging and prescriptive provisions of either the
1988 or the 2009 injunction." Appellants’ Reply Br. 19. How-
ever, it is well established that "parties may agree to provi-
sions in a consent decree which exceed the requirements of
federal law." Suter, 503 U.S. at 354 n.6 (citing Rufo, 502 U.S.
at 389). Appellants provide no legal support for the contention
that a court cannot enforce a consent decree unless each and
every statutory provision listed in the plaintiffs’ complaint
creates a private right of action. We therefore find their con-
tention unpersuasive.
  8
    L.J. II also relied on § 671(a)(10), which we have since held not to pro-
vide a private cause of action. White by White v. Chambliss, 112 F.3d 731,
739 (4th Cir. 1997). It further cited § 627(a)(2)(B), which is no longer part
of the statute. Section 627(a)(2)(B) simply mirrored the case review
requirement set out in § 671(a)(16).
22                            L.J. v. WILBON
   Even under their own reading of Horne’s Footnote 6,
Appellants have not shown that vacatur was required. They
have failed to establish that Suter forecloses a private plain-
tiff’s ability to bring an action pursuant to 42 U.S.C.
§ 671(a)(16).9 Accordingly, we cannot say that the court
abused its discretion in denying Appellants’ motion to vacate
the 1988 decree.10

                                      B.

   Appellants also assert that the district court erred in enter-
ing the 2009 modified consent decree, to which they ulti-
mately objected, because the decree lacked a valid legal basis.11
Appellants argue that the changes created by Suter and Horne
eliminated the statutory right of action upon which the 2009
consent decree was based.
  9
    Appellants argue that we must reverse the district court’s holding
because it was based on the allegedly erroneous finding that, because there
was "a continuing federal interest" in this case, it could "continue to
enforce even if these particular plaintiffs don’t have a private right of
action." J.A. 1225. However, because we find that Appellants’ failure to
meet their burden on their Rule 60(b)(5) motion justifies the denial of the
motion, we need not reach that finding. In affirming the holding of the dis-
trict court, "[w]e are not limited to evaluation of the grounds offered by
the district court to support its decision, but may affirm on any grounds
apparent from the record." United States v. Smith, 395 F.3d 516, 519 (4th
Cir. 2005) (citation omitted).
   10
      This holding does not, of course, foreclose the possibility that Appel-
lants may file other Rule 60(b)(5) motions. As we noted earlier, for exam-
ple, if in the future they wish to establish that the decree has been satisfied
and is no longer necessary, that avenue remains open to them.
   11
      We note that the fact that Appellants ultimately opposed the entry of
the 2009 decree bears no significance for, as we have held "a party’s
change of heart regarding a settlement is not a valid basis upon which to
refuse approval." United States v. North Carolina, 180 F.3d 574, 582 (4th
Cir. 1999); see also Petty v. Timken Corp., 849 F.2d 130, 133 (4th Cir.
1988) ("[S]econd thoughts . . . do[] not . . . establish unfairness or justify
setting aside an otherwise valid [settlement] agreement.").
                         L.J. v. WILBON                        23
   We have held that before entering a consent decree "the
court must satisfy itself that the agreement ‘is fair, adequate,
and reasonable’ and ‘is not illegal, a product of collusion, or
against the public interest.’" North Carolina, 180 F.3d at 581.
Here, Appellants made no objection to the fairness or reason-
ableness of the decree provisions themselves. Rather, they
focused only on the legal basis of the claims upon which the
decree rested. During the hearing on the merits of the decree,
the court found that the decree "is not only fair, [but] com-
mendable" and it "commend[ed] all sides for having worked
to achieve it." J.A. 721. The court further noted that "but for
the [Horne] subject matter jurisdiction issue, [it] certainly
would approve the decree." Id.

   Appellants do not now challenge the court’s holding
regarding the merits of the decree. Instead, they argue that the
court abused its discretion by failing to "ensure that there
[was] a substantial federal claim" supporting the decree.
Appellants’ Br. 26 (citing Evans v. City of Chicago, 10 F.3d
474, 479 (7th Cir. 1993)). As explained above, this court’s
holding that Appellees had a valid cause of action under
AACWA is "the law of the case," and, as such, the district
court is entitled to follow it absent proof that it has been over-
ruled or that it is clearly erroneous. As we have previously
discussed, Appellants failed to establish that the holding in
L.J. II that 42 U.S.C. § 671(a)(16) provided a private cause of
action was overruled by Suter. Nor did they establish below
that the finding was clearly erroneous.

   We have held that a prior decision does not qualify for the
"clearly erroneous" exception to the "law of the case" doctrine
"by being ‘just maybe or probably wrong; it must . . . strike
us as wrong with the force of a five-week-old, unrefrigerated
dead fish.’" Franchot, 572 F.3d at 194 (citation omitted). In
other words, it must be "dead wrong." Id. Here, Appellants
failed to show that this court’s previous conclusion that 42
U.S.C. § 671(a)(16) provided a private cause of action was
"dead wrong." Indeed, in their briefing to the district court,
24                       L.J. v. WILBON
Appellants made no attempt to analyze the language of
§ 671(a)(16) to establish that it clearly did not create a private
right of action. Had they done so, they would have had to con-
tend with the fact that we have previously found a similar pro-
vision to create a private right of action.

   In Pee Dee Health Care, P.A. v. Sanford, 509 F.3d 204 (4th
Cir. 2007), we analyzed a statute that, like AACWA, required
states to implement a state plan in order to receive federal
funding. The plaintiffs in that case were rural health clinics
that alleged that South Carolina’s state Medicaid plan, which
the state was required to implement in order to receive federal
Medicaid reimbursements, failed to comply with federal
requirements. In particular, they claimed violations of 42
U.S.C. § 1396a(bb), which states: "[T]he State plan shall pro-
vide for payment for services . . . furnished by a Federally-
qualified health center and services . . . furnished by a rural
health clinic in accordance with the provisions of this subsec-
tion."

   The Pee Dee court first noted that, under Blessing v. Free-
stone:

     [a] statute creates an enforceable right if: (1) Con-
     gress intended that the provision in question benefit
     the plaintiff; (2) the right ostensibly protected by the
     statute ‘is not so vague and amorphous that its
     enforcement would strain judicial competence’; and
     (3) the statute unambiguously imposes a binding
     obligation on the states.

Pee Dee, 509 F.3d at 210 (citing Blessing, 520 U.S. at 340-
41). It then found that the section created a private right of
action in the rural clinics because the words "shall provide for
payment for services . . . furnished by a rural health clinic"
showed that "Congress intended the statute to benefit" those
clinics. Id. at 212. We also found that "the use of ‘shall pro-
vide for payment’ is not unduly vague or amorphous such that
                        L.J. v. WILBON                      25
the judiciary cannot enforce it." Id. Finally, the court found
that "the language unambiguously binds the states as indi-
cated by the repeated use of ‘shall.’" Id.

  Given our analysis in Pee Dee, we cannot say that this
court’s prior finding that § 671(a)(16) creates a private right
of action is "dead wrong." The section dictates that a state

    shall have a plan approved by the Secretary which
    . . . provides for the development of a case plan (as
    defined in . . . [42 U.S.C. § 675(1)]) for each child
    receiving foster care maintenance payments under
    the State plan and provides for a case review system
    which meets the requirements described in section
    . . . [42 U.S.C. § 675(5)(B)] with respect to each
    such child.

42 U.S.C. § 671(a)(16) (emphasis added). This court’s analy-
sis in Pee Dee could arguably support a finding that the lan-
guage of § 671(a)(16) clearly intends to benefit "each child"
in foster care; that the plan and review requirements are not
"so vague or amorphous" such that the judiciary could not
enforce them; and that the "shall" language clearly binds the
state. See Pee Dee, 509 F.3d at 210; see also Blessing, 520
U.S. at 340-41. Appellants have simply failed to show that
such holding would be "dead wrong" under the Blessing
framework.

   To be clear, we do not now hold that § 671(a)(16) provides
a private right of action. We simply hold that Appellants
failed to show that the "law of the case" to that effect estab-
lished by L.J. II was overruled or "dead wrong." Accordingly,
Appellants cannot show that the district court abused its dis-
cretion by entering the 2009 decree, which was based on that
provision.

                             III.

  For the reasons stated above, we

                                                     AFFIRM.